427 F.2d 188
Ottis Mayo JONES, Plaintiff-Appellant,v.UNITED STATES of America, its Officers, Agents and Employees, Defendants-Appellees.
No. 28693 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 30, 1970.

Ottis Mayo Jones, pro se.
William Stafford, U. S. Atty., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the District Court denying the petition of a federal convict for the writ of habeas corpus. We affirm.1


2
Appellant is presently incarcerated in the federal penitentiary in Atlanta on three sentences totalling twelve years. This appeal, however, involves a petition for the writ of habeas corpus which he filed while he was being held in jail in Leon County, Florida, awaiting arraignment on other charges in the United States District Court.


3
In that petition Jones asserted that he had been denied effective assistance of counsel from the time of his arrest; that the evidence which forms the basis of presently existing charges was ordered suppressed by a United States District Judge in another case as being the fruit of an illegal search and seizure; and that he was being denied food and impeded in his efforts to petition the District Court. The District Court gave Jones a personal hearing and concluded that his contentions were without merit.


4
Appellant admits that counsel was appointed for him. However, appellant rejected that attorney, and the Court appointed substitute counsel (an eminent practitioner), who is still representing him. The record further reveals that the government has no intention of using any of the allegedly tainted evidence in this case. Finally, the record reveals that appellant is no longer confined in the Leon County jail, thus rendering moot his complaints about jail conditions.

The judgment of the District Court is

5
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F. 2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I